Citation Nr: 0946951	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-07 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for coronary artery 
disease, status post three-vessel coronary artery bypass 
graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1974, 
September 1974 to September 1978, August 1990 to September 
1990, March 2002 to June 2003, December 2003, and April 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The Veteran currently 
resides in Tennessee, so the matter is now handled by the RO 
in Nashville, Tennessee.   

In July 2008, the Board remanded this claim for a hearing 
before the Board.  The requested hearing was conducted in 
October 2008 by the undersigned Veterans Law Judge.  The 
issues in this case were developed by the RO as whether new 
and material evidence has been submitted to reopen claims for 
entitlement to service connection for bilateral hearing loss, 
and for coronary artery disease, status post three-vessel 
coronary artery bypass graft.  Upon review of the process 
leading to the Board hearing, it is apparent that the Veteran 
filed a timely notice of disagreement to the first rating 
decision issues on these claims in March 2004.  He never 
received a statement of the case as required by VA 
regulation.  As such, the Board views this as an original 
claim, and the question of whether new and material evidence 
is required to reopen either claim is not legally necessary.  

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for 
coronary artery disease, status post three-vessel coronary 
artery bypass graft are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The claims of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for 
coronary artery disease, status post three vessel coronary 
artery bypass grafts have been reopened.  

In light of the evidence presented, additional clinical 
information is necessary.  VA has a duty to assist a claimant 
in obtaining evidence; such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

The Board finds that a remand is required in order to afford 
the Veteran VA examinations and to obtain nexus opinions.  A 
VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability, but (d) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Private medical records indicate the Veteran has been 
diagnosed with sensorineural hearing loss.  To date, the 
Veteran has not yet received a VA examination for this 
disability.  An examination must be conducted to determine 
whether there is a nexus between the Veteran's current 
bilateral hearing loss and noise exposure from active duty.

Additionally, the Veteran's private doctor has opined that 
the Veteran's job as a crew chief during active duty was 
extremely stressful and due to the unpredictable hours, the 
Veteran had difficulty maintaining a proper diet.  The 
physician opined that poor diet and stress contributed in 
some degree to the Veteran's coronary atherosclerosis and the 
need for cardiac surgery.  To date, the Veteran has not yet 
been afforded a VA examination for this disability.  An 
examination must be conducted to determine whether there is a 
nexus between the Veteran's coronary artery disease and 
active duty.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination 
for bilateral hearing loss.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and to obtain a complete 
history of the Veteran's noise exposure 
prior to, during, and after his military 
service.  

The examiner is then asked to render an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's bilateral 
hearing loss is of the type as to be 
related to his noise exposure in service, 
specifically the in-service noise 
exposure to aircraft.

The examiner should also offer comments 
and an opinion regarding the statements 
from Dr. Witherspoon regarding the 
relationship between the Veteran's 
current hearing loss and exposure to 
military aircraft during service.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

2.  Afford the Veteran a VA examination 
for coronary artery disease, status 
post three-vessel coronary artery 
bypass graft.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's coronary artery disease had 
its onset during service, is in any 
other way causally related to his 
active service or was aggravated by 
active service.

The examiner should also offer comments 
and an opinion regarding the statements 
from Dr. Scoville regarding the 
relationship between the Veteran's 
coronary artery disease and the stress 
and poor diet that resulted from his 
active duty.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

4.  After all of the above actions have 
been completed, readjudicate the 
claims.  If the claims remain denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).






 Department of Veterans Affairs


